I dissent.
In my judgment the principal error, and probably the only error embodied in the majority opinion, is the approval of the instruction given as to the effect and force of mortality tables. The first part of the instruction quoted by the majority in plain terms tells the jury that the tables are admitted in evidence for the purpose of showing the number of years that a man of plaintiff's age may expect to live, and if they believe him to have been permanently injured, then they may refer to these tables for the purpose of determining the probable duration of plaintiff's life. This is in effect to tell the jury that the mortality tables determine *Page 143 
the number of years that the plaintiff would live. Such is not the law. Mortality tables are but averages based upon selected lives, showing the results of human experience. They are at most but a guide in determining the probable continuance of the life of any particular person, and the jury should have been told that these tables were not conclusive in any respect, but merely presented the law of averages, and that plaintiff's life expectancy should be determined by considering these tables in connection with what the evidence might show as to plaintiff's general health, the hazardous or nonhazardous nature of his occupation and all other like evidence tending in any wise to indicate his life expectancy. The mere inclusion of the words, "This sum is not conclusive," relates only to the matter of computation, and does not relate back to the life expectancy with sufficient clarity to properly advise the jury as to its duties. I therefore dissent by reason of the giving of this instruction alone. *Page 144